DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 06/17/2022 is acknowledged.
A specification amendment is received and entered.
Claims 1-3, 5-6, 8-10, 13, 18, and 20 are amended.
Claims 7 and 11 are canceled.
Claims 15-17 remain withdrawn as being to a nonelected species, there being no allowable generic or linking claim.
Claims 1-6, 8-10, 12-23 are pending.
The present action treats claims 1-6, 8-10, 12-14, and 18-23 on the merits.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 102 and 103 rejections of the claims (see REMARKS pages 9-13 of the reply filed 06/17/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Aldridge, US 5,090,057].
Regarding claim 1:
	Aldridge teaches (Figs. 1-2):
	An article comprising: a first garment (“boot 18”; col. 4 line 2), and  a waterproof fastener system configured to join the first garment to a second garment (“pant 12”; col. 4 line 1), wherein the waterproof fastener system comprises: a first annular gasket (see annotated Fig. 2 – a below) coupled to the first garment, the first annular gasket comprising a first flexible substrate (see annotated Fig. 2 – a below) and at least one continuous groove (see annotated Fig. 2 – a below), wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction (see annotated Fig. 2 – a below) of the at least one continuous groove is oriented perpendicular to a longitudinal direction (see annotated Fig. 2 – a below) of the first garment, wherein the at least one continuous groove is a channel (see annotated Fig. 2 – a below),  wherein the at least one continuous groove is configured to receive at least one continuous rib (see annotated Fig. 2 – a below) of a second annular gasket (see annotated Fig. 2 – a below) coupled to the second garment, the second annular gasket comprising a second flexible substrate (see annotated Fig. 2 – a below), wherein the at least one continuous groove includes an enlarged portion (see annotated Fig. 2 – a below) that tapers to a mouth (see annotated Fig. 2 – a below) configured to receive an enlarged portion (see annotated Fig. 2 – a below) of the at least one continuous rib, wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof (“watertight seal”; col. 1 line 10) interference fit (“first portion snugly engage…second portion to provide…moisture resistance”; col. 2 lines 18-19), wherein a shape of the at least one continuous groove is configured to conform to the shape of the at least one continuous rib (“first portion snugly engage…second portion to provide…moisture resistance”; col. 2 lines 18-19; see also shape in Fig. 2).

    PNG
    media_image1.png
    1017
    1150
    media_image1.png
    Greyscale


	
Regarding claim 5:
	Aldridge teaches the article of claim 1, as set forth above.
	Aldridge further teaches wherein the first annular gasket comprises a first annular flange (see annotated Fig. 2 – b below) coupled thereto by a first flexible section (see annotated Fig. 2 – b below), the first annular flange extending from the first flexible section to a first free end (see annotated Fig. 2 – b below) wherein the at least one continuous groove is positioned on the first annular flange.

    PNG
    media_image2.png
    1017
    1150
    media_image2.png
    Greyscale


	Regarding claim 6:
	Aldridge teaches the article of claim 5, as set forth above.
	Aldridge further teaches wherein the first annular gasket comprises a tab (see annotated Fig. 2 – c below) extending from a lateral surface (see annotated Fig. 2 – c below) thereof, the tab and the lateral surface of the first annular gasket forming a locking space (see annotated Fig. 2 – c below) therebetween, wherein in an engaged configuration in which the at least one continuous rib is received within the at least one continuous groove to seal the first annular flange with a second annular flange (see annotated Fig. 2 – c below), the locking space is configured to receive an end portion (see annotated Fig. 2 – c below) of the sealed first and second annular flanges.

    PNG
    media_image3.png
    1017
    1150
    media_image3.png
    Greyscale


	Regarding claim 8:
	Aldridge teaches the article of claim 1, as set forth above.
	Aldridge further teaches wherein at least a portion of the first garment comprises at least one of waterproof materials (“16…constructed of a highly waterproof material; col. 4 lines 49-50”), waterproof breathable materials, thermally protective waterproof breathable materials or materials that provide protection against chemical and/or biological threats.

	Regarding claim 20:
	Aldridge teaches (Figs. 1-2):
	An article comprising: a first garment (“boot 18”; col. 4 line 2), and a waterproof fastener system configured to join the first garment to a second garment (“pant 12”; col. 4 line 1), wherein the waterproof fastener system comprises: a first annular gasket (see annotated Fig. 2 – a presented in above treatment of claim 1) coupled to the first garment, the first annular gasket comprising a flexible substrate (see annotated Fig. 2 – a presented in above treatment of claim 1) and at least one continuous groove (see annotated Fig. 2 – a presented in above treatment of claim 1), wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction (see annotated Fig. 2 – a presented in above treatment of claim 1) of the at least one continuous groove is oriented perpendicular to a longitudinal direction (see annotated Fig. 2 – a presented in above treatment of claim 1) of the first garment; wherein the at least one continuous groove is a channel (see annotated Fig. 2 – a presented in above treatment of claim 1) configured to receive at least one continuous rib (see annotated Fig. 2 – a presented in above treatment of claim 1) of a second annular gasket coupled to the second garment, the second annular gasket comprising a second flexible substrate (see annotated Fig. 2 – a presented in above treatment of claim 1) wherein the at least one continuous groove is configured to receive the at least one continuous rib to form a waterproof (“watertight seal”; col. 1 line 10) interference fit (“first portion snugly engage…second portion to provide…moisture resistance”; col. 2 lines 18-19), wherein the at least one continuous groove includes an enlarged portion (see annotated Fig. 2 – a presented in above treatment of claim 1) that tapers to a mouth (see annotated Fig. 2 – a presented in above treatment of claim 1) configured to receive an enlarged portion (see annotated Fig. 2 – a presented in above treatment of claim 1) of the at least one continuous rib.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over [Aldridge, US 5,090,057] in view of [Chen, US 2004/0064972].
Regarding claim 2:
Aldridge teaches the article of claim 1, as set forth above.
Aldridge does not expressly teach wherein the first garment comprises an inner liner and an outer portion.
However, Chen teaches a liner (“sock-like waterproof lining made of a waterproof breathable membrane”; Abstract) for a shoe.  Chen further teaches such a liner “permits ventilation, in addition to providing waterproofing characteristics (paragraph 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Aldridge such that its first garment comprises the inner liner of Chen in order to form an improved article, one which permits ventilation and provides waterproofing characteristics to the boot, as taught by Chen (paragraph 4).
	Insofar as the modified first garment comprises additional material outside the liner, the modified Aldridge comprises an outer portion (i.e. the part of the boot, outside of the liner, which is configured to face away from a body of a wearer when worn).

	Regarding claim 3:
	Aldridge in view of Chen teach the article of claim 2, as set forth above.
	Aldridge further teaches wherein the second garment is configured to comprise an inner liner (“moisture barrier liner 20”; col. 4 lines 12-13), and wherein the second annular gasket is coupled to the inner liner (“attached at the bottom of the moisture barrier liner 20”; col. 4 lines 12-13) of the second garment.

	Regarding claim 4:
	Aldridge in view of Chen teach the article of claim 2, as set forth above.
	Aldridge as embodied in Figs 1-2 does not expressly teach wherein the outer portion is configured to cover and extend past the waterproof fastener system when the first and second annular gaskets are engaged.
	However, Aldridge as embodied in Fig. 3C teaches a modified waterproof fastener system (see annotated Fig. 3-3C – a) wherein an outer portion of a modified boot (see annotated Fig. 3-3C – a) is configured to cover and extend past (see annotated Fig. 3-3C – a) the waterproof fastener system when the modified first and second annular gaskets are engaged.

    PNG
    media_image4.png
    759
    828
    media_image4.png
    Greyscale

	Aldridge further teaches the embodiment of Fig. 3C is “an embodiment wherein the second cuff 26 is detachable from both the boot 18 and the pant 12, at a pair of connecting means 16” (col. 5 lines 62-64).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of the modified Aldridge such that its outer portion is configured to cover and extend past the waterproof fastener system when the first and second annular gaskets are engaged, as in Aldridge Fig. 3C, in order to arrive at the predictable result of having a detachable cuff that can be laundered or worn separately from rest of the system of Aldridge.  One of ordinary skill would be motivated to adopt the modification insofar as Aldridge presents it as an acceptable implementation of Aldridge.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Aldridge, US 5,090,057] in view of [Barrett, US 2007/0082165].
Aldridge teaches the article of claim 1, as set forth above.
Aldridge does not expressly teach wherein the first garment comprises waterproof breathable laminates.
However, Barrett teaches waterproof breathable laminates (paragraph 3) for “garments…shoes” (paragraph 1) and that they are “known in the art” (paragraph 3).  Barrett further teaches such materials “and garments made therefrom are well known in the art…combine waterproofness with breathability, whereby water vapour generated by the wearer is able to pass out through the garment thereby making the garment comfortable to wear” (paragraph 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first garment of Aldridge such that it comprises the waterproof breathable laminates of Barrett in order to create an improved article, one with waterproofness and breathability which is comfortable to wear, as taught by Barrett (paragraph 2).

Claims 10, 12-14, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over [Aldridge, US 5,090,057] in view of [Walker, US 3,744,158].
Regarding claim 10:
Aldridge teaches the article of claim 1, as set forth above.
Aldridge further teaches wherein the waterproof fastener system is configured to mate the at least one continuous rib with the at least one continuous groove around a circumference at least one continuous groove (“first portion snugly engage…second portion to provide…moisture resistance”; col. 2 lines 18-19).
However, Aldridge does not expressly teach such that the first annular gasket and the second annular gasket of the fastener system are sealed by application of pressure.
However, Aldridge as embodied in Fig. 2 at least suggests the two gaskets are configured to be brought together in the engagement direction in some manner of sealing, although does not expressly refer to pressure performing any sealing.
However, Walker teaches a waterproof fastener system wherein first and second annular gaskets are sealed by application of pressure: “ring 12 and…slot 16…adapted to be manipulated to insert…ring 12 into the annular slot 16” (col. 2 lines 12-15)
Walker further teaches the seal is achieved by the ring and slot so configured and via “a simple manipulation of the flexible connecting elements” (col. 2 lines 28-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Aldridge such that its first and second annular gaskets are sealed by application of pressure, as in Walker, in order to create an improved article, one which permits a wearer to seal the gaskets via simple manipulation, as taught by Walker (col. 2 lines 28-29).

Regarding claim 12:
Aldridge teaches the article of claim 1, as set forth above.
Aldridge further teaches the at least one rib is received in the at least one groove.
However, Aldridge does not expressly teach the first and second annular gaskets are configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use.
However, Aldridge as embodied in Fig. 2 at least suggests the two gaskets are configured to be brought together in a radial direction in some manner of sealing, although does not expressly refer to a radial force performing any sealing.
However, Walker teaches a waterproof fastener system wherein first and second annular gaskets configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use: “ring 12 and…slot 16…adapted to be manipulated to insert…ring 12 into the annular slot 16” (col. 2 lines 12-15)
Walker further teaches the seal is achieved by the ring and slot so configured and via “a simple manipulation of the flexible connecting elements” (col. 2 lines 28-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Aldridge such that its first and second annular gaskets configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use as in Walker in order to create an improved article, one which permits a wearer to seal the gaskets via simple manipulation, as taught by Walker (col. 2 lines 28-29).
Regarding claim 13:
	Aldridge teaches (Figs. 1-2):
A system comprising: a first garment (“boot 18”; col. 4 line 2), and  a waterproof fastener system configured to join the first garment to a second garment (“pant 12”; col. 4 line 1), wherein the waterproof fastener system comprises: a first annular gasket (see annotated Fig. 2 – d below) coupled to the first garment, the first annular gasket comprising a first flexible substrate (see annotated Fig. 2 – d below) and at least one continuous groove (see annotated Fig. 2 – d below), wherein the at least one continuous groove projects radially into the first flexible substrate such that an engagement direction (see annotated Fig. 2 – d below) of the at least one continuous groove is oriented perpendicular to a longitudinal direction (see annotated Fig. 2 – d below) of the first garment; wherein the at least one continuous groove is a channel (see annotated Fig. 2 – d below), wherein the at least one continuous groove is configured to receive the at least one continuous rib of a second annular gasket coupled to the second garment to form a waterproof (“watertight seal”; col. 1 line 10) interference fit (“first portion snugly engage…second portion to provide…moisture resistance”; col. 2 lines 18-19), wherein the at least one continuous groove includes an enlarged portion (see annotated Fig. 2 – d below) with a rounded cross-sectional shape (see annotated Fig. 2 – d below) that tapers to a mouth (see annotated Fig. 2 – d below) configured to receive an enlarged portion (see annotated Fig. 2 – d below) of the at least one continuous rib.

    PNG
    media_image5.png
    1017
    1150
    media_image5.png
    Greyscale

However, Aldridge does not expressly teach wherein the at least one continuous groove is:
forming shoulders on the at least one continuous groove configured to engage with shoulders of the at least one continuous rib.
However, Walker teaches a groove and rib combination wherein at least one continuous groove (“slot 16”; col. 2 line 7) forms shoulders (is “T-shaped”; col. 2 line 6; see also Figs. 1-6) on the at least one continuous groove configured to engage with shoulders (rib is also “T-shaped”; col. 2 line 10; see also rib 12 in Figs. 1-6) of the at least one continuous rib (“ring 12”; col. 2 line 10) to form a waterproof interference fit (“watertight connection”; col. 1 line 63).
Walker further teaches the seal is achieved by the ring and slot so configured and via “a simple manipulation of the flexible connecting elements” (col. 2 lines 28-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Aldridge such that its at least one continuous groove is forming shoulders on the at least one continuous groove configured to engage with shoulders of the at least one continuous rib as in Walker in order to create an improved article, one which permits a wearer to seal the gaskets via simple manipulation, as taught by Walker (col. 2 lines 28-29).

Regarding claim 14:
Aldridge in view of Walker teach the system of claim 13, as set forth above.
Aldridge further teaches wherein the first garment is an article of footwear (“boot 18”; col. 4 line 2) and the second garment is a pair of pants (“pant 12”; col. 4 line 1) including two pant legs (“Each pant leg”; Abstract).


Regarding claim 18:
Aldridge in view of Walker teach the system of claim 14, as set forth above.
Aldridge as embodied in Figs. 1-2 further teaches wherein the first garment is a boot (“boot 18”; col. 4 line 2) and wherein each pant leg includes an inner liner (“moisture barrier liner 20”; col. 4 lines 12-13) and an outer shell (“outer layer 13”; col. 4 line 5).
Aldridge as embodied in Figs 1-2 does not expressly teach wherein the boot comprises a gaiter.
However, in further view of Aldridge:
Aldridge as embodied in Fig. 3C teaches a modified waterproof fastener system (see annotated Fig. 3-3C – b) wherein boot comprises a gaiter (“second cuff 26”; col. 5 line 63).

    PNG
    media_image6.png
    759
    828
    media_image6.png
    Greyscale

	Aldridge further teaches the embodiment of Fig. 3C is “an embodiment wherein the second cuff 26 is detachable from both the boot 18 and the pant 12, at a pair of connecting means 16” (col. 5 lines 62-64).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of the modified Aldridge such that comprises a gaiter, as in Aldridge Fig. 3C, in order to arrive at the predictable result of having a gaiter that can be laundered or worn separately from rest of the system of Aldridge.  One of ordinary skill would be motivated to adopt the modification insofar as Aldridge presents it as an acceptable implementation of Aldridge.

Regarding claim 19:
Aldridge in view of Walker teach the system of claim 18, as set forth above.
The modified Aldridge further teaches wherein the gaiter is coupled to the first annular gasket and the inner liner is coupled to the second annular gasket.
(The modified first annular and second annular gaskets of the Aldridge are presented below in annotated Fig. 3-3C – c; the liner is 20; the gaiter is 26; see above treatment of claim 18).

    PNG
    media_image7.png
    759
    828
    media_image7.png
    Greyscale

Regarding claim 23:
Aldridge teaches the article of claim 20, as set forth above.
Aldridge further teaches the at least one rib is received in the at least one groove.
However, Aldridge does not expressly teach the first and second annular gaskets are configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use.
However, Aldridge as embodied in Fig. 2 at least suggests the two gaskets are configured to be brought together in a radial direction in some manner of sealing, although does not expressly refer to a radial force performing any sealing.
However, Walker teaches a waterproof fastener system wherein first and second annular gaskets configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use: “ring 12 and…slot 16…adapted to be manipulated to insert…ring 12 into the annular slot 16” (col. 2 lines 12-15)
Walker further teaches the seal is achieved by the ring and slot so configured and via “a simple manipulation of the flexible connecting elements” (col. 2 lines 28-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Aldridge such that its first and second annular gaskets configured such that the at least one continuous rib is received in the at least one continuous groove via an applied radial force, wherein the applied radial force is perpendicular to a tensile force applied to the waterproof fastener system by the first garment and the second garment during use as in Walker in order to create an improved article, one which permits a wearer to seal the gaskets via simple manipulation, as taught by Walker (col. 2 lines 28-29).


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over [Aldridge, US 5,090,057] in view of [Mordecai, US 7,908,767]

Regarding claim 21:
Aldridge teaches the article of claim 20, as set forth above.
Aldridge as embodied in Figs. 1-2 does not expressly teach wherein the first and second annular gaskets are welded to form a permanent seal.
However, Aldridge does teach “permanently attaching the boots to the pant” (col. 1 line 30)  in order to allow a wearer to “climb into the…pant and attached boots” (col. 1 line 29) despite acknowledging certain problems associated with permanent attachment.  Thus Aldridge at least teaches permanently joining pant and boot and suggests an advantage therefore (i.e. facilitation of climbing into a combined pant-boot system).
Although Aldridge teaches permanent attachment, Aldridge does not expressly refer to welding to form a permanent seal.
However, Mordecai teaches (col. 6 line 32) ultrasonic welding as an appropriate means of attachment of components in a waterproof boot-pant connection context (col. 6 lines 26-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of Aldridge such that its first and second annular gaskets form a permanent seal, as in Aldridge col. 1 line 30 in order to facilitate of climbing into the combined pant-boot system, as taught by Aldridge (col. 1 line 29).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the ultrasonic welding of Mordecai with in order to arrive at the predictable result of the gaskets being joined in a permanent manner by an acceptable means known in the waterproofing boot-pant art.

Regarding claim 22:
Aldridge in view Mordecai teaches the article of claim 21, as set forth above.
The modified Aldridge further teaches wherein the first and second annular gaskets are one of thermally or ultrasonically welded because a modification applied to claim 21 (see above) is the ultrasonic welding of Mordecai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHARINE G KANE/Primary Examiner, Art Unit 3732